Order entered October 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01286-CV

                                IN RE JAY COOPER, Relator

                  Original Proceeding from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02636-2018

                                            ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Before the Court is relator’s October 25, 2018 petition for writ of mandamus. On the

Court’s own motion, we STAY the trial court’s October 19, 2018 judgment and STAY all efforts

to enforce that judgment. TEX. R. APP. P. 52.10(b). This stay shall remain in effect until further

order of the Court. We request that the real party in interest and respondent file their responses,

if any, to the petition for writ of mandamus by November 2, 2018.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE